Case 1:21-cv-04954-WFK-RER Document 9-5 Filed 09/13/21 Page 1 of 3 PageID #: 132




                              Exhibit D
Case 1:21-cv-04954-WFK-RER Document 9-5 Filed 09/13/21 Page 2 of 3 PageID #: 133




                                        Personal and Confidential



 August 31, 2021

 Sent VIA Electronic Mail

 Diane Bono
 dbono@northwell.edu
 Re: COVID-19 Vaccine Religious Accommodation Request

 Dear Ms. Bono:

 We have received your request dated August 23, 2021 for an accommodation in the form of a religious
 exemption from New York State’s mandate that requires all health care personnel receive their first
 dose of the COVID-19 vaccine by September 27, 2021. On August 18, 2021, the New York State
 Department of Health (“DOH”) issued this mandate under Section 16 of the Public Health Law.
 However, on August 26, 2021 the DOH announced that religious exemptions are not permitted under
 the State mandate. It is for this reason that we are unable to grant your request for a religious
 exemption. This means that in accordance with the NYS vaccination mandate, you must receive your
 first dose of the COVID-19 vaccine by September 27, 2021.

 Although mask wearing and other existing protocols will continue to be required to help prevent the
 spread of the virus, these life-saving vaccines remain our best shot at crushing COVID-19. As healthcare
 professionals and members of the largest healthcare provider in New York State, we have a unique
 responsibility to get vaccinated to protect our patients, colleagues, families and communities. If you
 have additional questions, please explore educational materials on the employee intranet, including
 FAQs, information sheets, recorded discussions and videos, some of which are available in multiple
 languages. Those without intranet access can also visit our digital vaccine hub for the community.
 Please reach out if we can provide you with any other information. Northwell is committed to providing
 you with the information you need to make this decision and can connect you with an expert to discuss
 your options. We urge you to get your first dose of vaccine by September 27 to ensure you can help us
 continue to improve the health and quality of life of the communities we serve.

 If you choose to not receive your first shot between now and September 27, 2021, you will be non-
 compliant with the NYS mandate and your continued employment will be at risk. In the meantime, we
 appreciate your cooperation with health and safety precautions to protect the health of you, your
 colleagues, our patients and visitors. These precautions include the requirement to undergo weekly
 nasal PCR testing in accordance with Northwell’s mandatory PCR testing program. Additionally, you may
Case 1:21-cv-04954-WFK-RER Document 9-5 Filed 09/13/21 Page 3 of 3 PageID #: 134



 be unable to participate in certain meetings, gatherings, and/or Northwell-sponsored events and
 programs due solely to your unvaccinated or partially vaccinated status.

 Please know that Northwell has a COVID-19 vaccine reserved for all team members. If you are interested
 in receiving a COVID-19 vaccine, you can book an appointment through the Employee Health Portal. If
 you opt to get vaccinated at a non-Northwell source, you can upload proof to the portal or email it to
 EHSCompliance@northwell.edu to record your new vaccination status.

 Thank you,

 Northwell Health
 Human Resources

 cc: SITE HRBP
